department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-130430-08 date december internal_revenue_service number release date index number ---------------------- ------------------------ -------------------- ------------------------------------ ------------- --------------------------------------- in re -------------------- ------------------------------------ ------------- -------------------------------- ein------------------- legend authority -------------------- corp x ------------------ dear --------------- this responds to a letter_ruling request submitted by authority asking whether for purposes of sec_6426 and sec_6427 of the internal_revenue_code authority is characterized as the alternative fueler unmixed fuel of compressed natural_gas cng that authority delivers into the fuel supply tanks of its vehicles the characterization of authority as the alternative fueler unmixed fuel is a prerequisite to claiming a payment under sec_6427 authority represents that it is a public transportation authority organized under a state code as a political_subdivision of the state authority operates public buses that use cng as fuel authority fuels its buses at two locations each of which has a gas compressing station stations both stations are on property owned by authority authority owns one station and all its equipment the second station is subject_to a lease purchase agreement with corp x authority has additional agreements with corp x to have corp x maintain and operate both stations corp x buys natural_gas from a natural_gas supplier corp x then sells the natural_gas to authority but retains possession of the gas while authority’s natural_gas is in corp x’s possession corp x compresses the natural_gas into cng authority retains title to its cng from the time corp x compresses authority’s natural_gas to the time authority’s cng is delivered into the fuel supply tanks of authority’s buses plr-130430-08 authority does contract however with a third party unrelated to corp x to deliver at its stations’ sites authority’s cng into the fuel supply tanks of authority’s buses sec_4041 in general imposes a tax on cng that is sold for use or used as a fuel in a motor_vehicle or motorboat sec_4041 provides that references to any liquid subject_to the tax imposed by sec_4041 shall be treated as including references to cng sec_4041 provides in part that the tax imposed by sec_4041 does not apply to any liquid used as a fuel by a political_subdivision of a state sec_48_4041-21 of the manufacturers and retailers excise_tax regulations provides that tax is imposed on the delivery of cng into the fuel supply tank of the propulsion engine of a motor_vehicle unless tax was imposed on the cng under sec_48_4041-21 sec_48_4041-21 provides that if the delivery of the cng is in connection with a sale the seller of the cng is liable for the tax imposed under paragraph a if the delivery of the cng is not in connection with a sale the operator of the motor_vehicle is liable for the tax sec_48_4041-8 provides in part that the term motor_vehicle includes all types of vehicles propelled by motor that are designed for carrying or towing loads from one place to another regardless of the type of load or material carries or towed and whether or not the vehicle is registered or required to be registered for highway use sec_6426 provides that a credit is allowed against the tax imposed by sec_4041 in the amount described in sec_6426 provided the taxpayer is registered under sec_4101 sec_6426 provides that the alternative_fuel credit described in sec_6426 is allowed for alternative_fuel sold by the taxpayer for use as a fuel in a motor_vehicle or so used by a taxpayer sec_6426 provides that alternative_fuel includes compressed or liquefied natural_gas sec_6427 provides that if any person sells or uses an alternative_fuel as defined in sec_6426 for a purpose described in sec_6426 in such person’s trade_or_business the secretary shall pay without interest to such person an amount equal to the alternative_fuel credit with respect to such fuel sec_6427 provides that no amount shall be paid for which an amount is allowed as a credit under sec_6426 plr-130430-08 notice_2006_92 c b provides guidance on the credit and payment provisions for alternative_fuel including cng under sec_34 sec_6426 sec_6426 and sec_6427 sec_3 provides the criteria for a payment claim allowance sec_3 requires that the claimant is the alternative fueler unmixed fuel with respect to the fuel and is registered under sec_4101 as an alternative fueler sec_2 provides that the alternative fueler unmixed fuel is the person that is liable for tax on the alternative_fuel imposed by sec_4041 or determined in the case of cng after the application of sec_48_4041-21 or the person that would be so liable but for the applicable exemptions provided in sec_4041 sec_4041 imposes a tax on the sale or use of cng the regulations under sec_4041 provide that this tax is imposed upon the delivery of the cng into the fuel supply tank of a propulsion engine of a motor_vehicle in the absence of a sale of cng in connection with the delivery the person liable for this tax is the operator of the motor_vehicle the cng described in this transaction is not sold to authority authority owns the natural_gas that corp x under contract compresses for authority authority operates the buses into whose fuel tanks the cng is delivered authority buses meet the definition of a highway vehicle in sec_48_4041-8 therefore authority would be liable for the tax imposed on the cng but for the exemption allowed for political subdivisions of a state see sec_4041 accordingly under the facts described above authority is the alternative fueler unmixed fuel as defined in notice_2006_92 of the cng authority delivers into the fuel supply tanks of its buses authority as an alternative fueler unmixed fuel cannot use the sec_6426 alternative_fuel tax_credit because authority is exempt from tax on its cng use as described in this letter sec_6427 however provides for a payment equal to the alternative_fuel tax_credit to claim this payment authority should use form_8849 claim_for_refund of excise_taxes any claims for payment that authority makes must meet all the criteria for payment claims in notice_2006_92 including registration of authority by the irs this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-130430-08 this private_letter_ruling is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings the supporting material is subject_to verification on examination sincerely frank boland chief branch passthroughs special industries
